Appeals by the defendant from (1) a judgment of the Supreme Court, Queens County (Mullings, J.), rendered December 8, 2009, convicting him of criminal sale of a controlled substance in the fifth degree under Superior Court information No. 10167/03, upon his plea of guilty, and imposing sentence, (2) an amended judgment of the same court, also rendered December 8, 2009, revoking a sentence of probation previously imposed by the same court (Rotker, J.), upon a finding that he violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal possession of a controlled substance in the third degree under indictment No. 10506/01, and (3) a judgment of the same court (Griffin, J.) rendered January 4, 2010, convicting him of bail jumping in the second degree under indictment No. 3009/05, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders u California (386 US 738 [1967]), in which he moves for leave to withdraw as counsel for the appellant.
*805Ordered that the judgments and the amended judgment are affirmed.
We are satisfied with the sufficiency of the brief filed by the defendant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Dillon, J.P., Hall, Roman and Cohen, JJ., concur.